Per Curiam.
In affirming the order appealed from, we do not adopt the reasoning of the trial justice or his construction of the Domestic Relations Court Act (§ 92, subd. [4]; § 101) with respect to possible liability of the appellant Marie Szilagyi, the paternal grandmother, or the father for support of the former’s grandson, William Szilagyi, after the age of seventeen years. Upon the question thus presented we do not now pass.
The amount of arrears owed by Marie Szilagyi was not fixed except in the sum of $90. At the conclusion of the hearing it was left to counsel to endeavor to agree upon the balance due, which by the order appealed from was to be paid by said appellant. In this connection, we call to the attention of the court and counsel that in computing such balance there should be taken into consideration the fact that the grandson reached the age of sixteen on April 4, 1938, which age under the law as it then existed marked the limit of liability for his support. The statute  extending this liability to the age of seventeen was not effective until October 1, 1938. During this period the grandmother should not be held liable for arrears in so far as they pertained to the grandson.
The order should be affirmed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously affirmed.